1
                                                                            FILED IN THE
                                                                        U.S. DISTRICT COURT
                                                                  EASTERN DISTRICT OF WASHINGTON
2
                                                                   Aug 22, 2019
3                        UNITED STATES DISTRICT COURT SEAN F. M AVOY, CLERK    C

                        EASTERN DISTRICT OF WASHINGTON
4
     ERIC M. HARRIS,                             No. 2:19-cv-00160-SMJ
5
                               Petitioner,       ORDER DENYING MOTION FOR
6                                                RECONSIDERATION
                  v.
7
     STATE OF WASHINGTON,
8
                               Respondent.
9

10         Before the Court, without oral argument, is Petitioner Eric M. Harris’s

11   Motion for Reconsideration, ECF No. 7. Having reviewed the pleadings and the file

12   in this matter, the Court is fully informed and denies the motion.

13         By Order filed July 9, 2019, the Court summarily dismissed Petitioner’s pro

14   se petition for a writ of habeas corpus under 28 U.S.C. § 2254, ECF No. 1, on three

15   separate bases, ECF No. 5. First, Petitioner failed to name a proper respondent. Id.

16   at 1; see also Rumsfeld v. Padilla, 542 U.S. 426 (2004); Stanley v. Cal. Supreme

17   Court, 21 F.3d 359, 360 (9th Cir. 1994). Second, as Petitioner conceded, he also

18   failed to exhaust available state court remedies before filing the petition. ECF No.

19   1 at 2; see also 28 U.S.C. § 2254(b); Baldwin v. Reese, 541 U.S. 27 (2004);

20   O'Sullivan v. Boerckel, 526 U.S. 838 (1999). Finally, the Court ruled that the




     ORDER DENYING MOTION FOR RECONSIDERATION - 1
1    grounds on which Petitioner based his petition—that he was prosecuted by

2    information rather than indictment—were “legally frivolous.” ECF No. 5 at 4

3    (citing Gaines v. Washington, 277 U.S. 81, 86 (1928)).

4          In his Motion for Reconsideration, Petitioner contends that, because a habeas

5    corpus petition is an “original action” and not an appeal or a “mechanism requesting

6    the review of [his] judgment of conviction,” he is not required to exhaust his state

7    court remedies. ECF No. 7 at 1. As a matter of law, that is incorrect—this Court is

8    statutorily prohibited from considering a petition for a writ of habeas corpus unless

9    and until “the applicant has exhausted the remedies available in the courts of the

10   State.” See 28 U.S.C. § 2254(b)(1)(A).1 Furthermore, federal law clearly recognizes

11   the jurisdiction of state courts to adjudicate constitutional issues, providing for

12   federal habeas corpus relief only when a state court’s adjudication was “contrary to,

13   or an unreasonable application of, clearly established federal law, as determined by

14   the Supreme Court of the United States.” 28 U.S.C. § 2254(d)(1).

15         Petitioner reasserts that his conviction and sentence are invalid because he

16   was not charged by an indictment in violation of the Fifth Amendment. ECF No. 7

17   at 4. This contention is wholly meritless. There is no federal constitutional violation

18
     1
       Petitioner has failed to establish that either of the two narrow exceptions to the
19   exhaustion requirement—where “there is an absence of available State corrective
     process” or “circumstances exist that render such process ineffective to protect the
20   rights of the applicant”—apply in his case. 28 U.S.C. § 2254(b)(1)(B)(i)–(ii); see
     also Duckworth v. Serrano, 454 U.S. 1, 3 (1981).


     ORDER DENYING MOTION FOR RECONSIDERATION - 2
1    when a prosecuting attorney’s criminal information is substituted for the grand

2    jury’s indictment. Gaines v. Washington, 277 U.S. 81, 86 (1928) (“Prosecution by

3    information instead of by indictment is provided for by the laws of Washington.

4    This is not a violation of the Federal Constitution.” (citing Hurtado v. California,

5    110 U.S. 516 (1886)).

6          A motion for reconsideration may be reviewed under either Federal Rule of

7    Civil Procedure 59(e) (motion to alter or amend a judgment) or 60(b) (relief from

8    judgment). Sch. Dist. No. 1J v. ACandS, Inc., 5 F.3d 1255, 1262 (9th Cir. 1993). “A

9    district court may properly reconsider its decision if it ‘(1) is presented with newly

10   discovered evidence, (2) committed clear error or the initial decision was manifestly

11   unjust, or (3) if there is an intervening change in controlling law.’” Smith v. Clark

12   Cty. Sch. Dist., 727 F.3d 950, 955 (9th Cir. 2013) (quoting Sch. Dist. No. 1J, 5 F.3d

13   at 1263). “There may also be other, highly unusual, circumstances warranting

14   reconsideration.” Sch. Dist. No. 1J, 5 F.3d at 1263. These standards apply in habeas

15   corpus proceedings under 28 U.S.C. § 2254 to the extent they are not inconsistent

16   with applicable federal statutory provisions and rules. See Gonzalez v. Crosby, 545

17   U.S. 524, 530 (2005).

18         Here, Petitioner has not presented newly discovered evidence. He has not

19   shown that the Court committed clear error or that the dismissal order was

20   manifestly unjust. Furthermore, there has been no intervening change in controlling




     ORDER DENYING MOTION FOR RECONSIDERATION - 3
1    law and there are no other circumstances warranting reconsideration. Id.

2          Accordingly, IT IS HEREBY ORDERED:

3                 Petitioner’s Motion for Reconsideration, ECF No. 7, is DENIED.

4          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

5    provide a copy to pro se Petitioner. The file shall remain closed. The Court certifies

6    that, pursuant to 28 U.S.C. § 1915(a)(3), an appeal from this decision could not be

7    taken in good faith and there is no basis upon which to issue a certificate of

8    appealability. See 28 U.S.C. § 2253(c); Fed. R. App. P. 22(b). A certificate of

9    appealability is therefore DENIED.

10         DATED this 22nd day of August 2019.

11                       _________________________
                         SALVADOR MENDOZA, JR.
12                       United States District Judge

13

14

15

16

17

18

19

20



     ORDER DENYING MOTION FOR RECONSIDERATION - 4
